Curia.

The only question is, whether the defendant is to be discharged on filing common bail, or absolutely, from the suit. In Norris v. Beach, (2 John. Rep, 294) this Court discharged the defendant from the arrest, entirely and absolutely. In a subsequent case, (Bours v. Tuckerman, 7 John. 538) be was discharged on filing common bail. We adopt the first case. The privilege of a witness should be absolute. An arrest should not be valid even for the purpose of giving jurisdiction to the Court out of which the process issues ; more especially where the witness is attending from a foreign state.
Motion granted.